Citation Nr: 0810342	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for depressive 
disorder.

3.  Entitlement to service connection for a headache 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by body aches, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  

In January 2008, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  At his January 2008 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to service 
connection for an anxiety disorder and a depressive disorder.

2.  There is no medical evidence of a causal link between the 
veteran's migraine headaches and any incident of service, and 
his headaches have been linked to a diagnosed condition. 

3.  There is no medical evidence of a causal link between the 
veteran's body aches and any incident of service, and his 
body aches have been linked to a diagnosed condition. 

4.  There is no medical evidence of a causal link between the 
veteran's insomnia and any incident of service, and his 
insomnia has been linked to a diagnosed condition. 

5.  The veteran does not have chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for an anxiety 
disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a 
depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. §§ 20.202, 20.204.

3.  A headache disorder was not incurred in or aggravated by 
service, nor is such a disorder due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

4.  A disorder manifested by body aches was not incurred in 
or aggravated by service, nor is such a disorder due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

5.  Insomnia was not incurred in or aggravated by service, 
nor is such a disorder due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.317.

6.  Chronic fatigue syndrome was not incurred in or 
aggravated by service, nor is such a disorder due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In March 2006, the veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to service 
connection for an anxiety disorder and a depressive disorder, 
as identified in the January 2006 statement of the case.

In January 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107.  The transcript of the hearing shows that 
the appellant, through his representative, withdrew the 
appeal for the claims of entitlement to service connection 
for an anxiety disorder and service connection for a 
depressive disorder.  The oral statement, when transcribed, 
became a "writing." Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appeal for the claims of 
entitlement to service connection for an anxiety disorder and 
a depressive disorder has been withdrawn.  38 C.F.R. § 
20.204.  The case is now ready for appellate review.

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for an anxiety disorder 
and a depressive disorder, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
these issues.  The Board therefore has no jurisdiction to 
review the issues.

Accordingly, the issues of entitlement to service connection 
for an anxiety disorder and a depressive disorder are 
dismissed.

Service connected claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, headaches, sleep disturbances, and symptoms 
involving the respiratory system.  See 38 C.F.R. § 3.317(b).  
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Service medical records are negative for complaints, 
treatment, or diagnosis of headaches, body aches, insomnia, 
or chronic fatigue syndrome.  

Neurology notes dated in November and December 2001 from John 
P. Carlson, M.D., noted that the veteran reported his 
headaches beginning when he was a teenager.  They became 
worse approximately two years ago.  An MRI of the head done 
in October 2001 showed a possible vascular malformation.  The 
examiner noted it looked like a venous angioma adjacent to 
the frontal horn of the left lateral ventricle.  He also had 
sphenoid sinusitis.  After the examination, the examiner 
diagnosed migraine headaches.

It was noted that the veteran was seen at the sleep disorder 
clinic for sleep apnea.  They did not think he had it.  They 
referred him to the psychiatrist.  The veteran's wife 
reported he had issues about the Gulf War and other stress 
and had a lot of trouble sleeping.  It was noted that he was 
started on Paxil and Zyprexa and had six hours of sleep last 
night, which was much better than usual for him.  The 
impression was stressful situation.

Medical treatment records from Michael J. Fox, M.D., dated 
2001 to 2002 showed diagnosis and treatment for migraine 
headaches.

Hospital records from First Hospital Wyoming Valley indicated 
the veteran was admitted in February 2002 after he described 
taking an overdose of Zyprexa as a result of a fight that he 
had with his wife.  The veteran's discharge diagnoses 
included PTSD of unknown origin, major depression, and 
alcohol abuse.

A medical records from Helene Hughes, L.C.S.W. dated in 2002 
and 2003 noted difficulties with depression, symptoms of 
PTSD, sleeplessness, and anxiety over the veteran's 
occupational and social situations, and the medications he 
took for depression and anxiety.

At an August 2005 VA examination, the veteran reported that 
since 1992 he had experienced a gradual, progressive 
development of fatigue associated with body aches, headaches, 
and insomnia.  The veteran denied having generalized, diffuse 
body muscle aches.  Instead he claimed to have muscle aches 
localized in both shoulders following strenuous lifting.  He 
had not noted any significant muscle weakness.  He denied 
experiencing fatigue lasting 24 hours or longer after 
exercise activity.  The veteran reported headaches in the 
temporal area.  It was noted that the veteran received a 
diagnosis of migraine headaches from Dr. Carlson at the 
Geisinger Medical Center in 2001.  

The veteran described having a long history of lack of 
motivation associated with anxiety and depression.  The 
veteran reported that he had interrupted sleep caused by 
nightmares resulting in awakening during the night.  He 
complained that he did not feel rested in the morning because 
of insomnia and nightmares.  In his routine activities of 
daily living and recreation, he complained that he avoided 
activity that he previously enjoyed, such as hunting and 
fishing.  However, he occasionally played golf.  He 
complained that in performing his daily activity chores at 
home he felt tired after 30 to 45 minutes of activity.  He 
had not had any incapacitating episodes of fatigue requiring 
bed rest and treatment by a physician.  He did not require 
medication for his fatigue symptoms.  He had no history of 
debilitating fatigue severe enough to reduce or impair 
average daily activity below 50 percent of his pre-illness 
activity level for a period of six months.

After examination, the diagnoses included:  insufficient 
criteria for chronic fatigue syndrome; migraine headaches; 
muscle strain, both shoulders; depressive disorder with 
insomnia; lack of motivation; and fatigue.

Social Security Administration records show that the veteran 
was found disabled in October 2001 with a primary diagnosis 
of major depression and a secondary diagnosis of PTSD.

At his January 2008 Board videoconference hearing, the 
veteran testified that he started getting headaches in 2001 
and Dr. Carlson related them to stress.  He stated that he 
would get nauseated with the headaches and light bothered 
him.  The veteran testified that he had pains in his knees 
and shoulders.  He indicated he was recently diagnosed with 
arthritis in his knees.  The veteran indicated that his 
fatigue started in 2001 and he had no energy.  He stated it 
was related to his insomnia and PTSD.  He stated he was 
taking different pills, but they did not help.  The veteran 
noted that he noticed his insomnia in 2001 and it was rare 
that he could get a good night's sleep.  He stated he had 
four or five hours of broken sleep a night.  The veteran 
complained of nightmares and flashbacks as the reason for his 
insomnia.

The Board finds that the preponderance of the evidence is 
against service connection on either a direct basis or under 
the provisions for Persian Gulf claims for headaches, body 
aches, insomnia, or chronic fatigue syndrome.  Initially, to 
whatever extent the veteran had headaches, body aches, and 
insomnia, they have been ascribed diagnoses, which precludes 
service connection under the statutes and regulations that 
govern claims based upon service in the Persian Gulf, which 
require an undiagnosed illness.  The veteran's headaches have 
been diagnosed as migraine headaches.  The veteran's body 
aches were described as those aches localized in both 
shoulders following strenuous lifting.  The veteran denied 
having generalized, diffuse body muscle aches.  The veteran 
was diagnosed with muscle strain of both shoulders.  Later in 
his January 2008 Board videoconference hearing, the veteran 
described knee aches which were diagnosed as arthritis.  The 
veteran's insomnia has been related to stressful situations 
as well as nightmares and flashbacks.  The August 2005 VA 
examiner noted that the veteran did not meet the criteria for 
a diagnosis of chronic fatigue syndrome.

In addition, to the extent that the veteran is claiming 
service connection for headaches, body aches, insomnia, and 
chronic fatigue syndrome on a direct basis, the Board has 
found no evidence that the veteran's current disabilities had 
their onset in service.  Indeed, there is nothing in the 
claims file, other than the veteran's own contentions, which 
would tend to establish that these current disabilities are 
related to his active military service.  As a lay person, his 
statements on such matters do not constitute competent 
medical evidence, since he is not competent to give a medical 
opinion on diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (When the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.).  There is no medical 
evidence of a nexus between the veteran's headaches, body 
aches, insomnia, or fatigue and his period of active duty 
service.  The medical evidence of record is against finding a 
basis to grant service connection.  

In addition, there is no evidence that the veteran currently 
suffers from chronic fatigue syndrome.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a disability manifested by chronic 
fatigue syndrome.  However, the medical evidence clearly 
shows that he does not have a disability manifested by 
chronic fatigue syndrome whether diagnosed or undiagnosed.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in August 2003 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The veteran was provided specific notice of how disability 
ratings and effective dates are assigned as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in August 
2007, after the Dingess decision was issued.  The timing of 
this notice is harmless in this instance because the 
preponderance of the evidence is against the appellant's 
claims for service connection for headaches, body aches, 
insomnia, and chronic fatigue syndrome and any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are moot.

The veteran also testified at a Board videoconference hearing 
in January 2008.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, VA examinations, private medical 
records, and Social Security Administration records have been 
associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

The appeal concerning the issue of entitlement to service 
connection for an anxiety disorder is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a depressive disorder is dismissed.

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for a disorder manifested 
by body aches is denied.

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.


REMAND

The veteran claims he has PTSD related to combat stressors he 
experienced in the Gulf War from January 1, 1991 to May 1, 
1991.  Verification of the claimed stressors through the U.S. 
Army and Joint Services Records Research Center (JSRRC) has 
not been accomplished.

A remand is necessary to ensure that the evidentiary record 
is complete. Accordingly, the case is REMANDED for the 
following development:

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
inservice stressors within a three month 
period, to include relevant unit 
designations at the company and battalion 
levels.

2.  The RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  This 
should specifically include obtaining the 
veteran's complete service personnel 
records.

3.  Taking into account all information 
obtained in accordance with paragraphs 1 
and 2, the RO must review the claims file 
and prepare a summary of all of the 
veteran's claimed stressors.  This 
summary, together with a copy of the DD 
214 and this remand, and all associated 
documents should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

4.  If and only if, any claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to documented 
stressors during service.  The RO must 
specify for the examiner the stressor or 
stressors which it has determined that 
the veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has PTSD.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

5.  After undertaking any other 
development deemed appropriate, the RO 
should then readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide him with an opportunity to 
respond.  The RO is advised that they are 
to include any further changes in VCAA 
and any other applicable legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


